Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung (KR101686451) in view of Zontrop et al (US20140307084).

Regarding Claim 1. Kyung teaches An method of operating an electronic device (Kyung, abstract, the invention describes a method for setting a screen of a smart watch. The method comprises receiving a model selection input for selecting the model of a smart watch to set a screen; receiving a background selection input for selecting a background to be displayed on the screen; receiving a needle selection input for selecting clock needles overlapping the background to show the time; and generating a screen widget file including screen settings based on the model selection input, background selection input, and needle selection input.), the method comprising:

Kyung fails to explicitly teach, however, Zontrop teaches acquiring an image using a camera of the electronic device (Zontrop, abstract, the invention describes method for creating a camouflage cover for an electronic device having one or more components, said electronic device being intended to be arranged at a location, said method comprising: capturing an image including said location; obtaining size data of at least an area shown in the image, said area including said location; providing said electronic device with a display adapted for substantially hiding said one or more
components of said electronic device when arranged at said location; said display having a display size; determining a digital camouflage pattern based on the captured
image, the size data and the display size; displaying said digital camouflage pattern on
said display so that a camouflage cover is obtained for the electronic device.
[0008] According to a preferred embodiment the capturing of the image and the
obtaining of size data is performed through the use of a time-of-flight camera.
[0014] The invention further relates to a computer medium, e.g. a computer, a mobile device such as a PDA, an I-phone or an I-pad, a laptop, a desktop, storing programming code for performing one or more steps of the embodiments of the methods disclosed above. Also the invention relates to a time-of-flight camera storing programming code for performing one or more steps of the embodiments of the methods disclosed above.);
Kyung and Zontrop are analogous art, because they both teach method of using a picture to set the appearance of an object. Kyung further teaches using a picture as background image of a smart watch, Zontrop further teaches capturing a surrounding image and use that image to set the digital camouflage pattern based on the captured image. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of setting background image for a smart watch (taught in Kyung), to further use the captured surrounding image as input background image (taught in Zontrop), so as to camouflage /match/blend-in the target device, such as a smart watch, to the surrounding environment.

The combination of Kyung and Zontrop further teaches displaying a watch face preview matching the acquired image on a display of the electronic device (Kyung, [0044] Referring to FIG. 1A , the smart watch screen setting apparatus 100 interworks with the smart watch 600 and the user terminal 900. Here, the user terminal 900 includes at least one of a computer 910 and a mobile terminal 920. Also, the mobile terminal 920 may directly work with the smart watch 600. That is, the smart watch screen setting apparatus 100 receives various inputs for setting the screen of the smart watch 600 from the user terminal 900, generates a screen widget file, and transmits it to the smart watch 600.
[0051] Also, the widget file generation module 120 may generate a preview file including a screen displayed on the smart watch 600 based on the generated screen widget file. Accordingly, the user can check whether the screen widget file desired by the user has been generated by viewing the preview file in the computer 910 and the mobile terminal 920 that have transmitted various selection inputs to generate the screen widget file.);
determining a watch face image from the watch face preview (Kyung, [0057], Referring to FIG. 3A , the screen 300 of the user terminal 900 displays a model selection area 310. Accordingly, the user can directly select the model of the smart watch 600 through the screen 300 of the user terminal displayed on the user terminal 900. That is, the selection input receiving module 110 selects the model of the smart watch 600 from the user who wants to set the screen of the smart watch 600 through the model selection area 310 displayed on the screen 300 of the user terminal. Receives the type selection input.
[0058] Accordingly, since the type of display panel, screen size, screen resolution, etc. are different depending on the model of the smart watch 600 , the user selects the model of the smart watch 600 that he or she owns or wants to set the screen for and selects the smart watch. (600) It is possible to select a background, clock hands, and additional functions suitable for the shape of the screen.
[0061] Referring to FIG. 3B , the screen 300 of the user terminal may display  background selection area 321 and a background direct input button 322. Accordingly, the user can select a desired background of the screen of the smart watch 600 in the background selection area 321. For example, in the background selection area 321, a picture, a picture, and a number or scale indicating time, which may be the background of the screen of the smart watch 600 , may be displayed.);
controlling a transceiver of the electronic device to transmit the watch face image to a smart watch (Kyung, [0044] Referring to FIG. 1A , the smart watch screen setting apparatus 100 interworks with the smart watch 600 and the user terminal 900. Here, the user terminal 900 includes at least one of a computer 910 and a mobile terminal 920. Also, the mobile terminal 920 may directly work with the smart watch 600. That is, the smart watch screen setting apparatus 100 receives various inputs for setting the screen of the smart watch 600 from the user terminal 900, generates a screen widget file, and transmits it to the smart watch 600.
[0052] Although not shown in FIG. 1B , the screen setting apparatus 100 of the smart watch may further include a transmission module. Here, the transmitting module may transmit the screen widget file to the smart watch 600 and may transmit it to a shared storage medium for use by a plurality of users.); and
applying the watch face image to the smart watch (Kyung, [0083] Referring to FIG. 5 , an example screen 530 selected by the user is displayed on the mobile terminal 920. Here, the mobile terminal 920 may communicate with the smart watch 600. In addition, the mobile terminal 920 receives the screen widget file from the screen setting device 100 or the shared storage medium of the smart watch, transmits the received screen widget file to the smart watch 600, and transmits the transmitted screen widget file. The screen of the smart watch 600 may be set as the basis.).

Claim 11 is similar in scape as Claim 1, and thus is rejected under same rationale. Claim 11 further requires:
an electronic device comprising: a processor; a camera; a memory; a display; and a transceiver (Kyung, [0044], referring to FIG. 1A , the smart watch screen setting apparatus 100 interworks with the smart watch 600 and the user terminal 900. Here, the user terminal 900 includes at least one of a computer 910 and a mobile terminal 920. Here, the user terminal 900 includes at least one of a computer 910 and a mobile terminal 920. Also, the mobile terminal 920 may directly work with the smart watch 600. That is, the smart watch screen setting apparatus 100 receives various inputs for setting the screen of the smart watch 600 from the user terminal 900, generates a screen widget file, and transmits it to the smart watch 600.
Therefore, the smart watch screen setting apparatus 100 functions as a transceiver.
Zontrop, [0014] The invention further relates to a computer medium, e.g. a computer, a mobile device such as a PDA, an I-phone or an I-pad, a laptop, a desktop, storing programming code for performing one or more steps of the embodiments.
It is considered inherited that a mobile device includes processor, camera, memory and display.).

Claims 2-4, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Zontrop et al further in view of Yoganandan et al (US20170262247).

Regarding Claim 2. The combination of Kyung and Zontrop fails to explicitly teach, however, Yoganandan teaches The method of claim 1, further comprising:
identifying a color distribution of the image;
identifying representative colors in the image based on the color distribution (Yoganandan, abstract, the invention describes content management including receiving an image of one or more display devices with respective first content displayed. For at least one display device, a display device identification (ID) is retrieved. A change to the first content displayed at the at least one display device is caused, based on the display device ID of the at least one display device, upon interaction with the image.
[0156] FIGS. 21A-D show an example illustration of capturing a frame, analyzing the prominent colors in a room 2310 and displaying these colors as a scrollable list 2320 and presenting images 2330/2331 based on the list 2320 on an electronic device 120, according to one embodiment. In one example, the detected ambient colors of a room 2310 may be used to recommend images/art work from either the user's collection (e.g., gallery, albums, etc.) or from curated services, that best match the color palette of the ambience in the room 2310. 
[0157] FIGS. 22A-C show an example illustration of assessing the color of a wall 2410 surrounding a display device frame and using that information to color match the mat 2420 of the display device, according to one embodiment. Most picture frames available on the market come with a mat. Mats usually serve the purpose of bringing
attention to the picture by providing color relief and separation from the plethora of information surrounding the frame. These mats are mostly made of paper, but do also
come in a variety of textures and colors. Some picture frames have transparent mats, which are see through and pick up the color of the wall behind it. With digital display
devices, one embodiment simulates the experience of a mat using digital mats, which serve the same purpose as their analog picture frame counter parts.
[0158] In one embodiment, a computer vision technique is used to assess the color of the wall 2410 surrounding a display device and using that information to color the mat 2420. In one example, the electronic device 120 captures the image of the wall 2410, analyzes the color components of the wall 2410, and provides a selection of mats 2430 matching the wall 2410 color(s) in FIG. 22B. In FIG. 22C, a selection of a mat from the selection of mats 2430 is made and the mat 2420 of the center display device is changed to mat 2421.); and
Kyung, Zontrop and Yoganandan are analogous art, because they all teach method of using a picture to set the appearance of an object. Kyung further teaches using a picture as background image of a smart watch, Zontrop further teaches capturing a surrounding image and use that image to set the digital camouflage pattern based on the captured image. Yoganandan further teaches analyze the captured image for prominent color which is then used to configured the displayed image on a display device (such as TV screen). Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of setting background image for a smart watch based on captured image (taught in Kyung and Zontrop), to further use the method of analyzing prominent color from the captured image to set the displayed image on display device (taught in Yoganandan), so as to make the display device to match the surrounding environment (Yoganandan, [0158]).

The combination of Kyung, Zontrop and Yoganandan further teaches generating the watch face preview by applying at least one of the representative colors to a shape for the watch face image (Kyung, [0044] Referring to FIG. 1A , the smart watch screen setting apparatus 100 interworks with the smart watch 600 and the user terminal 900. Here, the user terminal 900 includes at least one of a computer 910 and a mobile terminal 920. Also, the mobile terminal 920 may directly work with the smart watch 600. That is, the smart watch screen setting apparatus 100 receives various inputs for setting the screen of the smart watch 600 from the user terminal 900, generates a screen widget file, and transmits it to the smart watch 600.
[0051] Also, the widget file generation module 120 may generate a preview file including a screen displayed on the smart watch 600 based on the generated screen widget file.
Yoganandan, [0157] FIGS. 22A-C show an example illustration of assessing the color of a wall 2410 surrounding a display device frame and using that information to color match the mat 2420 of the display device, according to one embodiment. Most picture frames available on the market come with a mat. Mats usually serve the purpose of bringing attention to the picture by providing color relief and separation from the plethora of information surrounding the frame. These mats are mostly made of paper, but do also come in a variety of textures and colors. Some picture frames have transparent mats, which are see through and pick up the color of the wall behind it. With digital display devices, one embodiment simulates the experience of a mat using digital mats, which serve the same purpose as their analog picture frame counter parts.).

Regarding Claim 3. The combination of Kyung, Zontrop and Yoganandan further teaches The method of claim 2, further comprising:
identifying a shape for the watch face image based on at least one of resolution of the image, visibility of the image, complexity of the image, shape of the image, number of representative colors, or the watch face image including watch hands, wherein the generating of the watch face preview comprises applying at least one of material, brightness, saturation, lightness, or tone of each object included in the image to the shape for the watch face image (Kyung, [0057-0058] Accordingly, since the type of display panel, screen size, screen resolution, etc. are different depending on the model of the smart watch 600 , the user selects the model of the smart watch 600 that he or she owns or wants to set the screen for and
selects the smart watch. (600) It is possible to select a background, clock hands, and additional functions suitable for the shape of the screen.
[0062] In addition, the user can directly input a desired background by selecting the background direct input button 322. Specifically, when the user selects the background direct input button 322, a selection screen for selecting a picture or picture file stored in the user terminal 900 is displayed, and the user selects a picture or The background may be directly input by directly selecting the picture file and editing the selected picture or picture file to fit the resolution or size of the smart watch 600. Furthermore, the resolution or size of the photo or picture file corresponding to the
background may be automatically adjusted to fit the resolution or size of the smart watch 600 corresponding to the selected model.).

Regarding Claim 4. The combination of Kyung, Zontrop and Yoganandan further teaches The method of claim 1, further comprising:
determining whether at least one watch face preview matching the image is
identified in a memory of the electronic device, wherein the displaying of the watch face preview comprises displaying, on the display, the watch face preview among the identified at least one watch face preview based on determining that the at least one watch face preview is identified in the memory (Yoganandan, [0099], as shown in FIG. 6A on release of dragging an image content 720 from the album or gallery 630, a new pop up 730 appears as shown in FIG. 6B. The new pop up 730 shows the dragged image 720 along with a rectangle in the aspect ratio (the ratio of the width to the height) of the display that the user has dragged to. The user can then move and scale the box (with aspect ratio locked) until it best fits the regions the user would like to display. On confirming, this subset of the image alone will show up in the display 701 as the adjusted image content 721 as shown in FIG. 7D.
[0100] In another embodiment, upon drag and drop and identifying a mismatch, the visual app 129 may also suggest another display device 140 in a group of displays that would be a better fit for this particular aspect ratio, so the user would not have to crop and compromise the look and feel of the image. This recommendation to use another display device 140 may also be based on other parameters such as colors of neighboring display devices 140, motion of the content, resolution and other features.).
The reasoning for combination of Kyung, Zontrop and Yoganandan is the same as described in Claim 2.

Claim 12 is similar in scape as Claim 2, and thus is rejected under same rationale.
Claim 13 is similar in scape as Claim 3, and thus is rejected under same rationale.
Claim 14 is similar in scape as Claim 4, and thus is rejected under same rationale.

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kyung in view of Zontrop et al further in view of Chen et al (US20170068225).

Regarding Claim 5. The combination of Kyung and Zontrop fails to explicitly teach, however, Chen teaches The method of claim 1, further comprising:
determining whether at least one strap image matching the image is identified in a memory of the electronic device; and
displaying the identified at least one strap image on the display based on	
determining that the at least one strap image is identified in the memory (Chen, abstract, the invention describes a solar smart watch. The solar smart watch includes: a case; a first display component, provided on a surface of the case, the first display component comprising at least a first touch sensing device and a first display device; two bands, respectively connected to opposite ends of the case, each of the two bands including a second display component, the second display component including at least
a flexible second display device and a flexible second solar device, and the second solar device being laminated on an upper surface of the second display device; and a control module, connected to the first display device and the second display device.
[0037] The first display component and the second display component have different screen structures. The first display component is a primary display screen for displaying major information (as illustrated in FIGS. 2 and 3, displaying time or short message). The second display component is a secondary display screen mainly for displaying decorative colors and patterns (as illustrated in FIGS. 2 and 3, displaying
different decorative patterns and changing into different bands) or other secondary information. 
[0045] As illustrated in FIGS. 7-9, the third embodiment of the present disclosure provides a solar smart watch including a case 1, a first display component, a battery 4, two bands 5 and a control module. The first display component is provided on a surface of the case 1, and the first display component includes a first touch sensing device (not illu strated) and a first display device 2. The first touch sensing device may be a thin film type capacitor array. The two bands 5 are connected to the two ends of the case 1, respectively. Each band 5 is completely formed of the second display device independently. A first end of the second display component is connected to the case 1, and a second end thereof is connected to a buckle 8. The second display component includes a second display device 7 that is flexible and a second solar device 6 that is flexible. The second solar device 6 is laminated on an upper surface of the second display device 7, so as to improve sunlight absorption, but it is not limited thereby. Each of the second display device 7 and the second solar device 6 includes a flexible substrate bendable like watch bands, and thus the second display component may be used as the band 5. Since the second display component has transparency, the wrist of the user may be seen through the second display component when the user is wearing the watch, thus the watch seems to be floating over the wrist. Compared with the first and second embodiments, the third embodiment has a novel visual effect. The control module is respectively connected to the first display device and the second display device, so as to collectively control the contents displayed on the two display devices. The battery 4 is provided in the case 1. The battery 4 is respectively connected to the second solar device 6 in the bands, and receives and stores electric power from the second solar device 6.
Therefore, the band includes second display which showing certain image for decoration purpose. It can also appear transparent (no image) to allow the watch strap to be hidden or matching to the surroundings.).
Kyung, Zontrop and Chen are analogous art, because they all teach method of using a picture to set the appearance of an object. Kyung further teaches using a picture as background image of a smart watch, Zontrop further teaches capturing a surrounding image and use that image to set the digital camouflage pattern based on the captured image. Chen further teaches on a solar smart watch, not only the watch face image can be set, but also the strap can display image. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of setting background image for a smart watch based on captured image (taught in Kyung and Zontrop), to further use smart watch strap which displays corresponding image (taught in Chen), so as to change different look for the smart watch, for example, set the strap to be transparent/hidden which let the smart watch to appear “floating” on user’s wrist (Chen, [0045]).

Claim 15 is similar in scape as Claim 5, and thus is rejected under same rationale.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest:… displaying a strap preview matching the image on the display; determining a strap image from the strap preview; and controlling the transceiver to transmit the strap image to at least one of the smart watch or the strap.”. in the context of claim 6.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest:… determining whether at least one strap image matching the image is identified in a memory of the electronic device; identifying the at least one strap image in a server related to the smart watch based on determining that the at least one strap image is not identified in the memory; and displaying a page including the identified at least one strap image on the display.”. in the context of claim 7.
Claim 8 depends from Claim 7 with respective additional limitations. Therefore, Claim 8 is allowable over prior art.
 Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest:… controlling the transceiver to receive a request message for requesting the
watch face image from the smart watch; and executing a camera application in response to receiving the request message, wherein the acquiring of the image comprises acquiring the image via the camera based on an input to the camera application.”. in the context of claim 9.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reason for the indication of allowable subject matter: The prior art of record either alone or in combination fails to teach or suggest:… controlling the transceiver to receive information relating to image elements associated with smart clothes from an electrical chip mounted in the smart clothes; and identifying the watch face preview based on at least one of the image elements.”. in the context of claim 10.
Claim 16 recite similar limitations as discussed above with regard to claim 6. Therefore, claim 16 is allowable over prior art.
Claim 17 recite similar limitations as discussed above with regard to claim 7. Therefore, claim 17 is allowable over prior art.
Claim 18 recite similar limitations as discussed above with regard to claim 8. Therefore, claim 18 is allowable over prior art.
Claim 19 recite similar limitations as discussed above with regard to claim 9. Therefore, claim 19 is allowable over prior art.
Claim 20 recite similar limitations as discussed above with regard to claim 10. Therefore, claim 20 is allowable over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/           Primary Examiner, Art Unit 2611